888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,v.Richard VOORHEES, Defendant-Appellee.
No. 89-6658.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1989.Decided Oct. 23, 1989.

Restoney Robinson, appellant pro se.
Before PHILLIPS, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Restoney Robinson appeals from the district court's order denying relief on his Bivens1 claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Voorhees, CA-89-39-ST-C (W.D.N.C. Mar. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)